EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kristian Ziegler on June 9, 2022.
With regards to the entered claims listing dated May 18, 2022, the application has been amended as follows: 
In claim 1 / lines 19-20, now reads “to promote [[the]] growth of new bone material,”.
In claim 10 / line 1, now reads “The fixation device as in claim [[8]]1, wherein”.
In claim 10 / line 1, now reads “beyond the first outer side surface in a rounded manner.”.
In claim 26 / line 15, now reads “to promote [[the]] growth of new bone material,”.
In claim 27 / line 1, now reads “the first outer side of.”.
In claim 36 / lines 2-3, now reads “of the bone wedge as the second engagement [[side]]surface of the porous portion that is recessed from second engagement [[side]]surface”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Mon - Thurs 6-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R SIPP/Primary Examiner, Art Unit 3775